Citation Nr: 0526634	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from October 3 to December 
13, 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO) which denied the veteran's request to 
reopen a claim for service connection for bilateral pes 
planus.  


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the request to reopen the veteran's claim for 
service connection for bilateral pes planus.  

2. The May 1991 rating decision, which denied service 
connection for bilateral pes planus, is final.

3.  Evidence received since the May 1991 rating decision does 
not relate to a previously unestablished fact necessary to 
substantiate the claim, and has no reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision, which denied the veteran's 
claim of entitlement to service connection for bilateral pes 
planus, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  No new and material evidence has been associated with the 
claims file subsequent to the May 1991 rating decision, and 
this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004).  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With regard to element (1), above, the RO sent to the veteran 
a VCAA notice letter in March 2003 regarding this claim.  
This letter informed the veteran of the type of information 
and evidence necessary to reopen the claim and establish 
entitlement to service connection.  Additionally, in the 
statement of the case (SOC) issued in March 2004, the RO 
provided the veteran with specific information as to why her 
claim remained denied, and of the evidence that was still 
lacking.

With regard to elements (2) and (3), the March 2003 VCAA 
letter notified the veteran of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the letter explained that VA would 
help her get such things as medical records or records held 
by any other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to element (4), the Board acknowledges 
that the March 2003 VCAA letter did not contain the specific 
language set forth in Section 3.159(b).  However, the letter 
advised the veteran that VA would secure any medical records 
identified by her, and requested that she submit information 
describing any additional evidence she wanted VA to secure in 
her behalf.  These notices served to advise her to submit any 
information or evidence in her possession that pertained to 
her claim for service connection.  Clearly, the purpose of 
the VCAA notice was not frustrated in the present case by the 
lack in the VCAA notice letter of the specific fourth element 
language, especially when reading the letter in its entirety, 
which shows that VA made the veteran fully aware of the 
evidence needed to grant her claim.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In the present case, some 
of the notice was given after the initial denial.  The 
veteran had the opportunity to submit or report additional 
evidence or information after the notice and to have her 
claim re-adjudicated by the RO before it reached the Board.  
She has not alleged any prejudice in the delayed notice, nor 
does the record reveal such prejudice.  See Mayfield v. 
Principi, at 123 (holding that delayed notice is generally 
not prejudicial to a claimant).

The veteran has had ample notice of the types of evidence 
that would support her request to reopen her claim for 
service connection for bilateral pes planus, and has had 
ample opportunity to present evidence and argument in support 
of her appeal.  Clearly, the purpose of the VCAA notice 
requirement has not been nullified.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to her claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A.§ 5103A(a)(2) (West 2002).  Moreover, § 
5103A(f) states, "Nothing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  VA 
has specified that it will not provide an examination prior 
to reopening a finally disallowed claim. 38 C.F.R. § 
3.159(c)(4)(iii) (2004).

The Board notes that the veteran contacted her Congressional 
representative regarding associating her service medical 
records with her claims file in March 2004.  The director of 
the National Personnel Records Center responded to this 
request by informing the veteran's Congressional 
representative by letter dated April 2004 that the medical 
records were on loan to VA and the Board finds that they had 
been previously associated with the claims file.  Thus, there 
are no adequately identified and relevant records that are 
not part of the claims folder and VA has complied with the 
notice and duty to assist obligations imposed by the VCAA.

II.  Legal Analysis

In its May 1991 rating decision, The RO considered service 
medical records showing that mild asymptomatic pes planus was 
noted on the veteran's entrance examination in March 1990.  
She was seen in October and November 1990 for complaints of 
persistent pain in both feet.  On October 22, 1990 it was 
reported that she had a three-day history of foot pain.  When 
seen on October 26, 1990, it was reported that foot symptoms 
had been present for two weeks.  A physician found the 
condition, diagnosed as bilateral pes planus, existed prior 
to service and recommended that the veteran be separated form 
service for failure to meet medical procurement standards.  
The veteran was subsequently discharged for failure to meet 
procurement medical fitness standards in December 1990.  

The RO denied service connection for bilateral pes planus in 
May 1991, based on a finding that the bilateral pes planus 
existed prior to service and was not aggravated by military 
service.  

Because, pes planus was noted on the examination when the 
veteran was accepted for service, the presumption of 
soundness was not for application.  38 U.S.C.A. § 1111 (West 
2002).  Service connection is available for a pre-existing 
disability that was aggravated in service.  38 U.S.C.A. 
§ 1153 (West 2002).  Where a disability increased in severity 
during service, aggravation is presumed.  While aggravation 
will not be found where the disability underwent no increase 
in severity.  38 C.F.R. § 3.306(b) (2004).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 

While the record showed that the pre-existing pes planus 
became symptomatic in service, these symptoms appeared within 
two weeks of entry into service, and there was no evidence of 
such symptoms after service.  Thus, the record supported a 
finding that there had been a temporary flare-up, rather than 
underlying increase in disability.

The veteran did not file a notice of disagreement within one 
year of the notice of the May 1991 decision and, so, that 
determination is now final.  38 U.S.C.A. § 7105(c).  However, 
the veteran could reopen her claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

In February 2003 the veteran filed a request to reopen her 
claim of entitlement to service connection for bilateral pes 
planus.  This was denied by rating decision in May 2003.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the May 1991 rating decision, which the 
veteran did not appeal nor asked to be reconsidered, was the 
last final denial of the veteran's service connection claim.  
Thus, the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since May 1991.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran submitted a letter from her private physician 
regarding an evaluation for arthralgia and chronic fatigue in 
January 2003.  The veteran was diagnosed with bilateral 
trochanteric bursitis and anserinus bursa for which she 
received injections.  Physical therapy was recommended as 
treatment.  The letter from the veteran's private physician 
does not mention pes planus.  

The veteran also submitted outpatient treatment records dated 
from October 2001 to January 2003.  These records indicate 
the veteran twisted her ankle on a sidewalk at work in 
October 2001, and received treatment for a left ankle sprain.  
After this sprain, the veteran received further ankle 
treatment and underwent physical therapy.  These records also 
do not mention pes planus.   

The evidence received since May 1991 includes copies of the 
veteran's service medical records.  Those records were part 
of the record prior to the May 1991 rating decision, and were 
reviewed in that denial.  Because these service medical 
records had previously been reviewed, the duplicates 
submitted since May 1991 are clearly not new.

The letter from the veteran's physician in January 2003 and 
outpatient treatment records from October 2001 to January 
2003, are "new" because they were not previously of record.

This "new" evidence, however, is not "material" in that it 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
bilateral pes planus.  Neither the letter from her private 
physician, nor the records of her outpatient treatment 
mention the claimed pes planus, let alone indicate that pes 
planus was aggravated during military service.  

The veteran's contentions since the prior denial consist 
mainly of an assertion that her claim has been denied because 
of the absence of service medical records, and the unfairness 
of being discharged shortly after entering service without 
receiving compensation.  Pes planus, however, is well 
documented in the available service medical records.  Her 
contentions do not go toward a previously unestablished fact 
needed to substantiate the claim.  That is, they do not 
pertain to the question of aggravation of the pre-existing 
disability in service.  They are thus "new," but not 
"material."

In view of the foregoing, the Board concludes that the 
veteran's claim cannot be reopened because no new and 
material evidence has been submitted.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been presented, the 
veteran's claim of entitlement to service connection for 
bilateral pes planus is not reopened.




	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


